Hill, O. J.
The proximate cause of the injury, as shown by the petition, was the common negligence of the master and of a fellow servant of the plaintiff, in one of those employments as to which the common-law doctrine has not been abolished in this State. So far as the allegations of negligence chargeable to the master are concerned, the petition fails to show that the injured servant- did not have equal means with the master of knowing, or even in fact that he did not know, of the existence of the conditions upon which the master’s negligence is predicated. Judgment affirmed.